Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-5, 7, 9-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pajerski (US 2006/0089453 A1).
	Pajerski discloses the reaction product of a polyisocyanate, corresponding to applicants’ component (a); polyols corresponding to applicants’ component (b), wherein polyols that possess hydrophobic groups and polyols that possess the claimed content of secondary hydroxyl groups are disclosed; and compounds that possess at least two polymerizable double bonds, such as dipropylene glycol diacrylate or trimethylolpropane triacrylate, wherein the NCO/OH ratio falls within that claimed.  The reaction product is used to coat such substrates as wood, cloth, and paper, and therefore satisfies applicants’ claimed production of a composite/fiber material.  Furthermore, to the extent claimed, when applied to a material, the product functions as an adhesive and would be expected to be applicable in the production of structural parts.  See abstract and paragraphs [0015], [0017]+, [0027] (secondary OH containing polyol structure), [0077], [0078], [0080], [0091], [0092], and [0103].  Applicants’ amendment concerning the mixing of reactants prior to curing and the curing of the polyurethane material without addition of further compounds having isocyanate-reactive hydrogen has been carefully considered.  Despite applicants’ remarks, Pajerski satisfies the claim amendment as follows.  As drafted, this amended claim language merely requires curing after the introduction of the reactants, and the position is taken that curing of the polyurethane material pertains to the final curing reaction of the composition to obtain a final cured composition.  It is noted that the composition of the reference is air-curable or self-crosslinkable.  In the context of the disclosed composition, curing does not pertain to the reaction that forms the prepolymer or any disclosed precursor.  Accordingly, in the context of the disclosed composition, curing occurs subsequent to the inclusion and mixing of all components and the application of the uncured composition; therefore, the claim limitation is satisfied.    
5.	Though the unsaturated compounds of Pajerski contain multiple polymerizable double bonds and include species that correspond to those disclosed by applicants, the reference fails to disclose applicants’ claimed double bond density.  However, one seeking to increase the crosslink density of the polymerized unsaturated compounds, with an attendant increase in such properties as hardness and reduced flexibility, would have been motivated to use disclosed compounds with an increased relative content of polymerizable double bonds.
6.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pajerski (US 2006/0089453 A1) in view of Yang et al. (US 6,239,209 B1).
Pajerski discloses the reaction product of a polyisocyanate, corresponding to applicants’ component (a); polyols corresponding to applicants’ component (b), wherein polyols that possess hydrophobic groups and polyols that possess the claimed content of secondary hydroxyl groups are disclosed; and compounds that possess at least two polymerizable double bonds, such as dipropylene glycol diacrylate or trimethylolpropane triacrylate, wherein the NCO/OH ratio falls within that claimed.  The reaction product is used to coat such substrates as wood, cloth, and paper, and therefore satisfies applicants’ claimed production of a composite/fiber material.  Furthermore, to the extent claimed, when applied to a material, the product functions as an adhesive and would be expected to be applicable in the production of structural parts.  See abstract and paragraphs [0015], [0017]+, [0027] (secondary OH containing polyol structure), [0077], [0078], [0080], [0091], [0092], and [0103].  Applicants’ amendment concerning the mixing of reactants prior to curing and the curing of the polyurethane material without addition of further compounds having isocyanate-reactive hydrogen has been carefully considered.  Despite applicants’ remarks, Pajerski satisfies the claim amendment as follows.  As drafted, this amended claim language merely requires curing after the introduction of the reactants, and the position is taken that curing of the polyurethane material pertains to the final curing reaction of the composition to obtain a final cured composition.  It is noted that the composition of the reference is air-curable or self-crosslinkable.  In the context of the disclosed composition, curing does not pertain to the reaction that forms the prepolymer or any disclosed precursor.  Accordingly, in the context of the disclosed composition, curing occurs subsequent to the inclusion and mixing of all components and the application of the uncured composition; therefore, the claim limitation is satisfied.    
7.	Though the unsaturated compounds of Pajerski contain multiple polymerizable double bonds and include species that correspond to those disclosed by applicants, the reference fails to disclose applicants’ claimed double bond density.  However, one seeking to increase the crosslink density of the polymerized unsaturated compounds, with an attendant increase in such properties as hardness and reduced flexibility, would have been motivated to use disclosed compounds with an increased relative content of polymerizable double bonds.
8.	Regarding claim 16, though the primary reference discloses the claimed unsaturated compounds, the reference fails to disclose the use of polymeric MDI, though the reference permits latitude in the selection of the polyisocyanate.  See paragraphs [0011]-[016] within Pajerski.  Yang et al. disclose air curable waterborne urethane acrylic hybrid compositions that are considered to be analogous to those of the primary reference, and Yang et al. disclose within column 4, lines 49 and 50 that polymeric mdi can be used to produce the prepolymer of the composition.  Therefore, given the latitude permitted by the primary reference and the disclosure by Yang et al., the position is taken that it would have been obvious to use polymeric mdi to produce the analogous polyurethane of the primary reference, so as to arrive at the claimed invention.
9.	Applicants’ amendments and remarks with respect to Pajerski have been carefully considered and addressed within paragraphs 4 and 6, above.  Within these paragraphs, the examiner has explained how the argued process limitations are met by the primary reference.
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765